Digitally signed by
                                                                             Reporter of Decisions
                          Illinois Official Reports                          Reason: I attest to the
                                                                             accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2017.01.25
                                                                             14:40:17 -06'00'




                        Blumenthal v. Brewer, 2016 IL 118781




Caption in Supreme   JANE E. BLUMENTHAL, Appellant, v. EILEEN M. BREWER,
Court:               Appellee.



Docket No.           118781



Filed                August 18, 2016
Rehearing denied     October 20, 2016


Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County; the Hon.
                     Leroy K. Martin, Judge, presiding.



Judgment             Appellate court judgment vacated in part and reversed in part.
                     Circuit court judgment affirmed.


Counsel on           Reuben A. Bernick, of Chicago, for appellant.
Appeal
                     Angelika Kuehn, of Oak Park, and Catherine Sakimura, Shannon P.
                     Minter, Amy Whalen, and Jaime Huling Delaye, all pro hac vice and
                     all of San Francisco, California, for appellee.

                     Camilla B. Taylor and John A. Knight, of Chicago, and Nancy D.
                     Polikoff, of Washington, D.C., for amici curiae American Civil
                     Liberties Union of Illinois et al.
     Justices                 JUSTICE KARMEIER delivered the judgment of the court, with
                              opinion.
                              Chief Justice Garman and Justices Freeman, Thomas, and Kilbride
                              concurred in the judgment and opinion.
                              Justice Theis concurred in part and dissented in part, with opinion,
                              joined by Justice Burke.
                              Justice Theis dissented upon denial of rehearing, with opinion, joined
                              by Justice Burke.



                                                OPINION

¶1         In this case we are called on to consider the continued viability and applicability of our
       decision in Hewitt v. Hewitt, 77 Ill. 2d 49 (1979), which held that Illinois public policy, as set
       forth in this State’s statutory prohibition against common-law marriage, precludes unmarried
       cohabitants from bringing claims against one another to enforce mutual property rights where
       the rights asserted are rooted in a marriage-like relationship between the parties.
¶2         The issue has arisen here in the context of an action brought by Dr. Jane E. Blumenthal
       for partition of the family home she shared and jointly owned with Judge Eileen M. Brewer.
       The couple had maintained a long-term, domestic relationship and raised a family together
       but had never married. Blumenthal sought partition of the residence when the relationship
       ended and she moved out.
¶3         The partition action itself presented no question under Hewitt. The problem arose when
       Brewer counterclaimed for various common-law remedies, including sole title to the home as
       well as an interest in Blumenthal’s ownership share in a medical group so that the couple’s
       overall assets would be equalized now that the couple had ended their relationship.
       Blumenthal moved to dismiss, asserting that the various counts of the counterclaim should
       fail as a matter of law under Hewitt, which rejected a woman’s suit to divide assets she
       accumulated with a man during a long-term relationship in which they lived together and had
       three children together but never married. The circuit court agreed, and the counterclaim was
       dismissed in full.
¶4         The underlying partition action between Blumenthal and Brewer proceeded to final
       judgment. No appeal was or has been taken from that judgment. While the partition
       proceeding was following its course, however, Brewer pursued an appeal of the dismissal of
       her counterclaim pursuant to Illinois Supreme Court Rule 304(a) (eff. Feb. 26, 2010), arguing
       that Hewitt should be rejected and should not bar any of the relief she sought.
¶5         The appellate court agreed with Brewer’s position. It rebuffed Hewitt’s holding as
       outmoded and ill-considered, undertook its own public policy analysis, and held that the
       public policy of prohibiting unmarried domestic partners from bringing common-law claims
       against one another no longer exists in current law. Accordingly, it vacated the circuit court’s
       dismissal of Brewer’s counterclaim and remanded the matter to the circuit court to consider
       additional arguments raised by the parties. 2014 IL App (1st) 132250, ¶ 40.



                                                   -2-
¶6         This court allowed Blumenthal’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July
       1, 2013). We also granted the American Civil Liberties Union of Illinois and Lambda Legal
       Defense and Education Fund, Inc., leave to file a friend of the court brief in support of
       Brewer. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010). For the reasons that follow, we now vacate in
       part and reverse in part the judgment of the appellate court and affirm the judgment of the
       circuit court.

¶7                                           BACKGROUND
¶8          This litigation began in 2010 when Blumenthal filed her verified complaint for partition
       pursuant to section 17-101 of the Code of Civil Procedure (735 ILCS 5/17-101 et seq. (West
       2012)) in the circuit court of Cook County. The portion of the partition action relevant here
       was directed at the parties’ South Kimbark residence (hereinafter sometimes referred to as
       the Chicago home), which Blumenthal jointly owned with Brewer, who had been her
       domestic partner since approximately 1981. Blumenthal’s complaint requested that “a fair
       division and partition of [the] property be made between the parties *** according to their
       respective rights and interests.” The complaint further requested, in the alternative, that if the
       property could not be divided without manifest injustice to the parties in interest, then it
       should be sold by or under direction of the court, with the proceeds of the sale to be divided
       among the parties “according to their respective rights or interests in such proceeds as
       ascertained and declared” by the court.
¶9          Brewer’s counterclaim, which is the focus of this appeal, was premised on the couple’s
       domestic relationship, which Brewer characterized as “identical in every essential way to that
       of a married couple.” As finally amended, the counterclaim contained five counts. Counts I,
       II, IV, and V all pertained directly to the disposition of the parties’ home in the underlying
       partition action. Specifically, they sought to guide the court with respect to how the party’s
       respective rights and interests in that property should be ascertained and valued and how the
       property should be divided. Count I sought imposition of a constructive trust based on unjust
       enrichment. Count II argued that the house should be divided based on principles of equitable
       division. Count IV asserted that in allocating the value of the house, the court should factor in
       amounts expended by Brewer to maintain it after a certain date. Invoking principles of
       quantum meruit, count V claimed that apportionment of the home’s value should take into
       account the value of Brewer’s time in making sure the property was adequately secured,
       maintained, and repaired. Count III sought a constructive trust over the annual net earnings or
       the sale of Blumenthal’s share of her medical practice, or in the alternative, restitution of
       funds that Blumenthal used from the couple’s joint account to purchase the medical practice.
¶ 10        In the circuit court, Blumenthal successfully argued that all counts of Brewer’s
       counterclaim were barred as a matter of law by this court’s decision in Hewitt v. Hewitt, 77
Ill. 2d 49 (1979). As noted earlier, Hewitt held that Illinois public policy, as set forth in this
       state’s statutory prohibition against common-law marriage, precludes knowingly unmarried
       cohabitants from bringing claims against one another to enforce mutual property rights where
       those rights are rooted in a marriage-like relationship between the parties.
¶ 11        On appeal to the appellate court, Brewer contended that dramatic shifts in public policy
       had rendered this court’s decision in Hewitt obsolete and that Hewitt no longer represented an
       accurate view of how Illinois law should treat such a claim today. Brewer contended that at


                                                   -3-
       the time Hewitt was decided, it was public policy to treat unmarried relationships as illicit but
       in the decades since Hewitt, the Illinois legislature had repealed the criminal prohibition on
       nonmarital cohabitation, prohibited differential treatment of marital and nonmarital children,
       adopted no-fault divorce, established civil unions for both opposite-sex and same-sex
       partners, and extended other significant protections to nonmarital families. Thus, Brewer
       maintained that in light of these profound changes, Hewitt’s restriction on common-law
       claims being brought by unmarried partners has been implicitly overruled and that continued
       application of Hewitt would directly contravene the current policy of this state.
¶ 12        Blumenthal responded that Hewitt was not based on a legislative policy to stigmatize or
       penalize cohabitants for their relationship but was instead based on a statute that abolished
       common-law marriage in this jurisdiction and is now known as section 214 of the Illinois
       Marriage and Dissolution of Marriage Act (Marriage and Dissolution Act) (750 ILCS 5/214
       (West 2010) (“Common law marriages contracted in this State after June 30, 1905 are
       invalid.”)). Blumenthal contended that Hewitt remains good law because it gives effect to
       Illinois’s ongoing public policy that individuals acting privately by themselves cannot create
       a marriage relationship and that the government must be involved in the creation of that
       bond. In Blumenthal’s view, reversing the circuit court’s dismissal order would require the
       appellate court to overrule Hewitt and its progeny, something it had no authority to do, and,
       in effect, resurrect common-law marriage in Illinois.
¶ 13        In a detailed discussion, the appellate court found some merit in both parties’ arguments
       but ultimately agreed with Brewer’s claims, finding that the primary basis for the result in
       Hewitt “ceased to exist.” 2014 IL App (1st) 132250, ¶¶ 18, 25. To support its claim that
       Hewitt is now obsolete, the appellate court adopted Brewer’s list of post-Hewitt policy
       changes and laws that relate to property rights of married or unmarried couples. Id. ¶¶ 30,
       33-34. In particular, the appellate court gave considerable weight to the fact that in the
       decades since Hewitt was decided, the Illinois legislature has repealed the criminal
       prohibition on nonmarital cohabitation, prohibited differential treatment of marital and
       nonmarital children, adopted no-fault divorce, established civil unions for both opposite-sex
       and same-sex partners, and extended other significant protections to nonmarital families. Id.
       ¶¶ 23-27, 33-34.
¶ 14        The appellate court also disagreed with the policy finding in Hewitt, arguing that Hewitt
       “may have the contrary effect [of discouraging cohabitation and encouraging marriage
       because] refusing to hear claims between unmarried cohabitants creates an incentive for
       some to not marry.” Id. ¶ 32. Thus, the appellate court believed that “[a] cohabitant who by
       happenstance or design takes possession or title to jointly acquired assets is able to retain
       them without consequence when their ‘financially vulnerable’ counterpart is turned away by
       the courts.” Id.
¶ 15        Finding that Hewitt’s common-law ban was misplaced, the appellate court determined
       that Brewer’s counterclaim was not an attempt to retroactively redefine the parties’ relation
       in order to claim the benefits of a legal marriage, but rather a claim to have similar
       common-law property rights as others that were not in a cohabiting, unmarried relationship.
       Id. ¶ 38. Accordingly, the appellate court vacated the circuit court’s Hewitt-based dismissal
       of the counterclaim and remanded the matter to the circuit court to consider additional
       arguments raised by the parties. Id. ¶ 40.


                                                   -4-
¶ 16      We will discuss the remaining relevant facts of this case within our discussion.

¶ 17                                            ANALYSIS
¶ 18        Blumenthal’s central argument on this appeal is that the circuit court’s order dismissing
       Brewer’s counterclaim was proper and should not have been disturbed because it was
       mandated by this court’s decision in Hewitt v. Hewitt, 77 Ill. 2d 49 (1979), and the
       prohibition against common-law marriage set forth in section 214 of the Marriage and
       Dissolution Act (750 ILCS 5/214 (West 2010)). Blumenthal asserts that in reversing the
       circuit court and remanding for further proceedings, the appellate court misread Hewitt,
       improperly reinstated common-law marriage in contravention of Illinois law, and usurped
       public policy determinations that properly belong to the legislature. Blumenthal also
       criticizes the appellate court’s decision for improperly extending principles of unjust
       enrichment.
¶ 19        In undertaking our review, we begin by noting that the circuit court’s rejection of
       Brewer’s counterclaim was made in the context of a motion to dismiss under section 2-615 of
       the Code of Civil Procedure (735 ILCS 5/2-615 (West 2010)). Such motions challenge the
       legal sufficiency of a pleading based on defects apparent on its face. Simpkins v. CSX
       Transportation, Inc., 2012 IL 110662, ¶ 13. In ruling on a section 2-615 motion, a court must
       accept as true all well-pleaded facts and all reasonable inferences that may be drawn from
       those facts. Beacham v. Walker, 231 Ill. 2d 51, 57-58 (2008). It is well understood that the
       critical inquiry is whether the allegations of the complaint, when construed in the light most
       favorable to the plaintiff, are sufficient to establish a cause of action upon which relief may
       be granted. Such orders granting motions to dismiss under section 2-615 are reviewed
       de novo. Bonhomme v. St. James, 2012 IL 112393, ¶ 34.

¶ 20                               Counterclaim Counts I, II, IV, and V
¶ 21        As a preliminary matter, Blumenthal contends the issue of whether counts I, II, IV, and V
       of Brewer’s counterclaim are viable under Hewitt should not have been addressed by the
       appellate court and is not properly before us. We agree. As to those four counts, the appellate
       court’s judgment is fatally flawed for two fundamental reasons unrelated to Hewitt.
¶ 22        First, the appellate court lacked jurisdiction to entertain the appeal from dismissal of
       those counts. The Illinois Constitution confers on the appellate court jurisdiction to hear
       appeals from all final judgments entered in the circuit court. See Ill. Const. 1970, art. VI, § 6
       (providing that appeals “from final judgments of a Circuit Court are a matter of right to the
       Appellate Court”). The constitution also grants this court the right to “provide by rule for
       appeals to the Appellate Court from other than final judgments.” Id. Accordingly, absent a
       supreme court rule, the appellate court is without jurisdiction to review judgments, orders, or
       decrees that are not final. EMC Mortgage Corp. v. Kemp, 2012 IL 113419, ¶ 9.
¶ 23        The ruling at issue here was brought before the appellate court based on Illinois Supreme
       Court Rule 304(a) (eff. Feb. 26, 2010), which authorizes appeals from final judgments that
       do not dispose of an entire proceeding “if the trial court has made an express written finding
       that there is no just reason for delaying either enforcement or appeal or both.” An order or
       judgment is considered to be final and appealable for purposes of this rule if it terminates the
       litigation between the parties on the merits or disposes of the rights of the parties, either on

                                                   -5-
       the entire controversy or a separate part thereof. In re Marriage of Gutman, 232 Ill. 2d 145,
       151 (2008). The purpose of the rule is “ ‘to discourage piecemeal appeals in the absence of a
       just reason and to remove the uncertainty which existed when a final judgment was entered
       on fewer than all of the matters in controversy.’ ” Id. (quoting Marsh v. Evangelical Covenant
       Church of Hinsdale, 138 Ill. 2d 458, 465 (1990)).
¶ 24       Although the circuit court in this case made the written finding required by Rule 304(a),
       that finding is not dispositive. By its terms, Rule 304(a) applies only to final judgments or
       orders. The special finding contemplated by the rule will make a final order appealable, but it
       can have no effect on a nonfinal order. Kellerman v. Crowe, 119 Ill. 2d 111, 115 (1987). If
       the order is in fact not final, inclusion of the special finding in the trial court’s order cannot
       confer appellate jurisdiction. EMC Mortgage Corp., 2012 IL 113419, ¶ 14.
¶ 25       The circuit court’s action dismissing counts I, II, IV, and V of Brewer’s counterclaim did
       not qualify as a final judgment or order. As mentioned above, to be considered final and
       appealable for purposes of Rule 304(a), a judgment or order must terminate the litigation
       between the parties on the merits of the cause, so that, if affirmed, the trial court only has to
       proceed with execution of the judgment. Kellerman, 119 Ill. 2d at 115. While the order need
       not dispose of all the issues presented by the pleadings, it must be final in the sense that it
       disposes of the rights of the parties, either upon the entire controversy or upon some definite
       and separate part thereof. Id. The circuit court’s dismissal of counts I, II, IV, and V did not
       meet that requirement.
¶ 26       Counts I, II, IV, and V arose from the same set of operative facts and sought precisely the
       same thing as the underlying cause of action asserted by Blumenthal: division of the value of
       the parties’ Chicago home. Rather than being distinct and separate from Blumenthal’s action,
       these counts merely advanced different analytical approaches for determining how the home
       or its proceeds should be allocated between the parties. They were, in effect, different
       iterations of the very same claim. When they were dismissed, the ultimate question—how the
       value of the residence should be split—remained unresolved. The dismissal served only to
       narrow the criteria applicable to that decision.
¶ 27       Although we have found no cases directly on point, our appellate court has recognized
       that where one claim based on the same operative facts is stated differently in multiple
       counts, the dismissal of fewer than all counts is not a final judgment as to any of the party’s
       claims as required by Rule 304(a). See Davis v. Loftus, 334 Ill. App. 3d 761, 766 (2002).
       Similarly, we have held that where an order disposes only of certain issues relating to the
       same basic claim, such a ruling is not subject to review under Rule 304(a). To the contrary,
       permitting separate appeals of such orders promotes precisely the type of piecemeal appeals
       Rule 304(a) was designed to discourage. See In re Marriage of Leopando, 96 Ill. 2d 114,
       119-20 (1983). Based on this reasoning, the portion of the circuit court’s order dismissing
       counts I, II, IV, and V of Brewer’s counterclaim was not appealable under Rule 304(a).
¶ 28       Second, even if the appellate court had jurisdiction to review the dismissal of counts I, II,
       IV, and V, its resolution of the appeal was improper and cannot stand. As discussed, the
       appellate court’s conclusion that the circuit court erred in dismissing those counts was
       predicated on its repudiation of this court’s decision in Hewitt v. Hewitt, 77 Ill. 2d 49 (1979).
       The appellate court’s rejection of Hewitt was tantamount to overruling that decision.
       However, overruling a decision by the Illinois Supreme Court is an action the appellate court


                                                   -6-
       has no authority to take. People v. Artis, 232 Ill. 2d 156, 164 (2009) (“The appellate court
       lacks authority to overrule decisions of this court, which are binding on all lower courts.”).
       While the appellate court was free to question Hewitt and recommend that we revisit our
       holding in the case, under the judicial system created by the Illinois Constitution, it could not,
       itself, declare that one of our decisions was no longer controlling authority. As we have
       recently explained,
                “The judicial article of the Illinois Constitution of 1970, like its predecessor in the
                constitution of 1870, creates a three-tiered court system, with the appellate court
                sitting in review of the circuit courts, and the supreme court sitting in review of the
                appellate and circuit courts. Ill. Const. 1970, art. VI. A fundamental principle flows
                from this hierarchical structure: ‘Where the Supreme Court has declared the law on
                any point, it alone can overrule and modify its previous opinion, and the lower judicial
                tribunals are bound by such decision and it is the duty of such lower tribunals to
                follow such decision in similar cases.’ ” (Emphasis in original.) Price v. Philip
                Morris, Inc., 2015 IL 117687, ¶ 38 (quoting Agricultural Transportation Ass’n v.
                Carpentier, 2 Ill. 2d 19, 27 (1953)).
¶ 29       Accordingly, even if the appellate court disagreed with Hewitt, it remained bound by that
       decision and should have left it to this court to reassess the decision’s validity.
¶ 30       Because the appellate court’s reversal of the dismissal of counts I, II, IV, and V of
       Brewer’s counterclaim was predicated on the exercise of jurisdiction it did not possess and
       the repudiation of legal precedent it had no authority to overrule, we would normally be
       inclined to simply vacate its ruling as to those counts and remand to the circuit court for
       further proceedings. In this case, however, a remand would serve no purpose. That is so
       because while Brewer was pursuing this appeal, she and Blumenthal continued to litigate the
       underlying partition action. The matter of how the home should be divided has now been
       finally determined by the circuit court.
¶ 31       Initially, Brewer recognized that resolution of the underlying partition action could affect
       her counterclaim and therefore moved for a stay of the proceedings on the partition until
       appeal of the dismissal of her counterclaim was resolved. Although the circuit court denied
       the stay, it indicated that the question of a stay could be revisited if Brewer posted an appeal
       bond. From the record, it appears that Brewer elected not to exercise that option. Instead, the
       partition action proceeded to trial on the merits in August 2014.
¶ 32       The partition trial was conducted over a three-day period. In the course of the trial,
       testimony was presented regarding when the home was purchased, who contributed to the
       earnest money and down payment for the purchase, which of the parties and their children
       lived in the home and when, the cost of upkeep and repairs and who paid those costs, how
       and when certain other personal and real property was divided by the parties, the disposition
       of inheritances Brewer received from her parents, and how Brewer and Blumenthal handled
       their respective finances, including joint investment accounts. The court heard the
       circumstances of the parties’ breakup; listened to analyses of real estate values and market
       conditions in the neighborhood; and received evidence regarding the parties’ income taxes
       and the source and amounts of mortgage payments, insurance, utilities and taxes on the
       property. The circuit court then took the matter under advisement.



                                                   -7-
¶ 33        On October 9, 2014, the circuit court reconvened to share its findings with the parties.
       After dealing with some minor issues regarding various items of personal property, including
       photographs and skis, the court turned to the issue of the home. It concluded that the parties
       had held the property as tenants in common; that its current market value was $1 million; that
       Blumenthal had paid the earnest money and down payment for the purchase of the home, an
       amount which totaled $235,000; and that Blumenthal was entitled to return of that sum.
¶ 34        Subtracting the $235,000 from the home’s $1 million value left $765,000. The court held
       that this sum should be split evenly between the parties, giving each of them a claim to
       $382,500 of the home’s value. The court further held, however, that this distribution was
       subject to various adjustments. Noting that this had been a romantic domestic relationship
       that had gone sour, the court rejected Blumenthal’s argument that Brewer should have to pay
       her rent for the time she remained in the home after Blumenthal decided to move out. At the
       same time, the court thought it inappropriate to compensate Brewer for the value of the work
       she did on the home herself. On the other hand, the court opined that Brewer should receive
       credits for mortgage payments, taxes, and insurance, as well as for various maintenance and
       repair expenses incurred by her that were necessary for the home’s proper upkeep. The court
       computed these credits to total $151,700.55, which it believed should be deducted from
       Blumenthal’s $382,500 share of the home’s net value after subtraction of the down payment
       and earnest money, and added to Brewer’s share. This left Blumenthal with $230,799.45 of
       what the court referred to as the home’s “equity” and Brewer with $534,200.55. Finally, the
       court indicated that it would give Brewer the option of buying out Blumenthal’s share of the
       Chicago home. If Brewer declined to exercise that option, the property would be put on the
       market and sold. A written order to that effect was entered by the court after the hearing
       concluded.
¶ 35        Neither party appealed. Instead, Brewer elected to buy out Blumenthal’s share in
       accordance with the valuations made by the circuit court. According to public records of
       which we can take judicial notice, Blumenthal and Blumenthal’s civil union partner issued a
       quitclaim deed to Brewer in January 2015. Brewer subsequently conveyed her interest in the
       home to a trust.
¶ 36        Because no appeal was taken from the court’s judgment setting the value of the home and
       allocating the home’s equity between the parties and because the property has now been
       conveyed in a manner chosen by the parties in accordance with the court’s judgment,
       Brewer’s arguments regarding the legal sufficiency of counts I, II, IV, and V of her
       counterclaims have been rendered moot. A matter becomes moot on review when, because of
       events occurring after the appeal was filed, there is no longer an actual controversy or the
       reviewing court cannot grant the complaining party effectual relief. In re Marriage of Donald
       B., 2014 IL 115463, ¶ 23. Such is the case here.
¶ 37        Whatever our view might be of the merits of Brewer’s legal theories on which counts I,
       II, IV, and V of her counterclaim are based, the outcome of the case would not change. As
       noted earlier, those theories were all directed at how the value of the home should be divided.
       That division has now been made and is final. Brewer obtained financing, the trust she
       established now owns the house, and Blumenthal has been paid for her interest in it. The deal
       is done. The object of the controversy has been settled.



                                                  -8-
¶ 38        Brewer has suggested that the matter is not moot because if we ruled in her favor, the
       circuit court could undo its final judgment, set aside the partition, and consider anew how the
       value of the home should be divided. Pressed at oral arguments, Brewer did not explain (and
       we still do not see) how this could possibly be so.
¶ 39        The finality of the judgment in the underlying partition action was not affected by
       Brewer’s election to seek review of the dismissal of her counterclaim by means of Rule
       304(a). Had Brewer wanted to avoid that result and defer final resolution of how the value of
       the home should be allocated until the viability of her alternate theories was resolved, she
       could have immediately appealed the circuit court’s denial of her motion to stay the
       underlying case. Under established Illinois law, the denial of a stay of trial court proceedings
       is treated as a denial of a request for a preliminary injunction and is appealable as a matter of
       right under Illinois Supreme Court Rule 307(a)(1) (eff. Feb. 26, 2010). See, e.g., Cholipski v.
       Bovis Lend Lease, Inc., 2014 IL App (1st) 132842, ¶¶ 32-33; Estate of Bass v. Katten, 375 Ill.
       App. 3d 62, 69-70 (2007).
¶ 40        In addition, and more importantly, if Brewer believed that the circuit court’s subsequent
       ruling disposing of the home was legally deficient for failing to take into account the theories
       advanced in her counterclaim, she could have appealed the circuit court’s final judgment in
       the underlying case pursuant to Illinois Supreme Court Rules 301 and 303 (Ill. S. Ct. R. 301
       (eff. Feb. 1, 1994); R. 303 (eff. Jan. 1, 2015)). She did not do that either. Rather, she accepted
       the circuit court’s partition ruling, bought out Blumenthal’s share of the property for the
       amount specified by the court, and continued to reside there, as the court gave her the option
       of doing.
¶ 41        Having pursued this strategy, Brewer would be foreclosed from pursuing counts I, II, IV,
       and V of her counterclaim even if we agreed that those counts should not have been
       dismissed based on Hewitt. Because the partition action proceeded to final judgment and no
       appeal from that judgment was taken, reinstatement of counts I, II, IV, and V of the
       counterclaim would be tantamount to permitting Brewer to proceed with a new and separate
       action with respect to division of the home’s value. That is impermissible.
¶ 42        Under the doctrine of res judicata, a final judgment on the merits rendered by a court of
       competent jurisdiction acts as a bar to a subsequent suit between the parties involving the
       same cause of action. River Park, Inc. v. City of Highland Park, 184 Ill. 2d 290, 302 (1998). A
       cause of action is defined by the facts which give rise to a right to relief. Wilson v. Edward
       Hospital, 2012 IL 112898, ¶ 10. “ ‘[S]eparate claims will be considered the same cause of
       action for purposes of res judicata if they arise from a single group of operative facts,
       regardless of whether they assert different theories of relief.’ ” Hayashi v. Illinois Department
       of Financial & Professional Regulation, 2014 IL 116023, ¶ 46 (quoting River Park, Inc. v.
       City of Highland Park, 184 Ill. 2d at 311). These principles extend to claims arising from the
       same operative facts as the plaintiff’s claim that were or could have been raised by the
       defendant, and it has been held that res judicata bars a subsequent action if successful
       prosecution of that action would, in effect, nullify the judgment entered in the original action.
       See Corcoran-Hakala v. Dowd, 362 Ill. App. 3d 523, 530-31 (2005). That, of course, is
       precisely what would happen if the appellate court’s reinstatement of counts I, II, IV, and V
       were upheld by this court and Brewer ultimately prevailed.



                                                   -9-
¶ 43       Moreover, even if resuscitation of counts I, II, IV, and V of the counterclaim were
       viewed as a mere continuation of the same proceeding rather than commencement of a new
       action, revisiting the merits of those counts would still be foreclosed. As previously
       indicated, Brewer could have sought an immediate appeal of the circuit court’s denial of her
       request for a stay of the partition action or filed an appeal from the circuit court’s judgment
       finally disposing of the partition action on the merits. She did neither. Instead, Brewer
       permitted that judgment to stand unchallenged, accepted the court’s division of the home’s
       value, and purchased Blumenthal’s interest in the property in accordance with the circuit
       court’s ruling. Where, as here, a party fails to challenge a legal decision when it has the
       opportunity to do so, that decision, as a general rule, becomes “the law of the case for future
       stages of the same litigation, and [that party is] deemed to have waived the right to challenge
       that decision at a later time. [Citations.]” (Internal quotation marks omitted.) Liccardi v. Stolt
       Terminals, Inc., 178 Ill. 2d 540, 547 (1997). The law-of-the-case doctrine bars relitigation of
       issues of both law and fact. Radwill v. Manor Care of Westmont, IL, LLC, 2013 IL App (2d)
120957, ¶ 8. Similarly, it is well established that if a party proceeds to trial and voluntarily
       accepts the benefit of a judgment in his or her favor with respect to the disposition of
       property, that party is precluded from later challenging that judgment, including sufficiency
       of the property’s valuation. See County of Cook v. Malysa, 39 Ill. 2d 376, 379 (1968).
       Brewer, therefore, is precluded from further litigating the disposition of the parties’ home.
       Accordingly, the appellate court should not have entertained her appeal from the dismissal of
       counts I, II, IV, and V of her counterclaim, and its ruling as to the viability of those counts
       must be vacated.

¶ 44                                      Counterclaim Count III
¶ 45        Unlike counts I, II, IV, and V, count III of Brewer’s counterclaim asserts a separate and
       distinct claim that does not concern the partition or value of the Chicago home. Instead,
       count III requests that the court impose a “Constructive Trust on Blumenthal’s Medical
       Practice to Remedy Unjust Enrichment Or, in the Alternative, for Restitution.” Therefore, the
       portion of the circuit court’s order dismissing count III of Brewer’s counterclaim was final
       and appealable under Rule 304(a). See Kellerman v. Crowe, 119 Ill. 2d 111, 115 (1987).
¶ 46        According to count III, “[t]hroughout the course of their relationship, Brewer and
       Blumenthal commingled their savings and investments.” It was the funds from this joint
       account that went toward the purchase of Blumenthal’s ownership interest in her medical
       practice group, Gynecologic Specialists of Northwestern, S.C. (GSN). Brewer contends that
       she allowed Blumenthal to use their joint account for this investment with the reasonable
       understanding and expectation that she, Brewer, would continue to benefit from the earnings
       derived from GSN. Once the couple ended their relationship in 2008, these financial benefits
       ceased, and Blumenthal retained the entire interest in the medical group, thereby keeping all
       of the earnings from the medical practice. Based on these allegations, Brewer claims that
       Blumenthal is unjustly enriched. Therefore, Brewer requests that this court create a
       constructive trust from Blumenthal’s share of the annual net earnings of the medical group or
       any portion of the proceeds from any sale of Blumenthal’s interest in the group that was
       attributable to Brewer’s earnings or inheritance during their relationship and that this court
       award her the annual net earnings of GSN attributable to her as well as award her this portion
       of the proceeds from any sale of Blumenthal’s interest in GSN.

                                                   - 10 -
¶ 47       “ ‘A constructive trust is one raised by operation of law as distinguished from a trust
       created by express agreement between the settlor and the trustee.’ ” Suttles v. Vogel, 126 Ill.
2d 186, 193 (1988) (quoting Perry v. Wyeth, 25 Ill. 2d 250, 253 (1962)). A constructive trust
       is an equitable remedy, which may be imposed where the person in possession of the
       property would be unjustly enriched if he or she were permitted to retain that property. In re
       Liquidation of Security Casualty Co., 127 Ill. 2d 434, 447 (1989). The sole duty of the
       constructive trustee is to transfer title and possession of the wrongfully acquired property to
       the beneficiary. Smithberg v. Illinois Municipal Retirement Fund, 192 Ill. 2d 291, 299 (2000).
¶ 48       Blumenthal argues that the Medical Corporation Act (805 ILCS 15/1 et seq. (West 2010))
       and the Medical Practice Act of 1987 (225 ILCS 60/1 et seq. (West 2010)) prohibit Brewer, a
       licensed attorney, from being a beneficiary of a constructive trust created on her ownership
       interest in GSN, unless Brewer is also a licensed doctor. Under the Medical Corporation Act,
       anyone who is not licensed pursuant to the Medical Practice Act is prohibited from having
       any part in the “ownership, management, or control” of a medical corporation. 805 ILCS
       15/13 (West 2010). In addition, fee-splitting arrangements between a licensed medical doctor
       and a nonlicensed medical doctor are likewise prohibited under the Medical Practice Act. 225
       ILCS 60/22.2 (West 2010).
¶ 49       Brewer’s counterclaim explains that GSN is an Illinois corporation that characterizes
       itself as an all-woman practice of experienced physicians dedicated to providing
       comprehensive health care to women. Blumenthal is licensed under the Medical Corporation
       Act as a medical doctor, which allowed her to be one of the six owners of GSN. The statutory
       rule is clear: As an owner of the medical group, Blumenthal is prohibited from transferring
       any of her ownership interest or any proceeds from a sale of her interest in GSN to a
       nonlicensed medical doctor. These prohibitions are similar to the prohibitions of a lawyer
       forming a partnership with a nonlawyer if any of the activities of the partnership consist of
       the practice of law (Ill. R. Prof’l Conduct (2010) R. 5.4(b) (eff. Jan. 1, 2010)) or the
       prohibition of sharing legal fees with a nonlawyer (Ill. R. Prof’l Conduct (2010) R. 5.4(a)
       (eff. Jan. 1, 2010)). Because Brewer is not a licensed medical doctor, transferring title and
       possession of Blumenthal’s interest in GSN through a constructive trust to Brewer is
       unattainable due to the prohibitions of the Medical Corporation Act and the Medical Practice
       Act.
¶ 50       In the alternative, Brewer requests the common-law remedy of restitution for an
       undisclosed amount of funds she deposited into the couple’s joint account since the year
       2000, which was used to purchase Blumenthal’s ownership interest in GSN. Brewer raises
       the same arguments she made before the appellate court, which ruled in her favor, permitting
       her to bring common-law remedies against Blumenthal. Therefore, Brewer requests this court
       uphold the appellate court’s review of the longstanding public policy in Illinois barring
       unmarried, cohabiting partners from seeking common-law property rights if the claims are
       not independent from the parties’ relationship.
¶ 51       To understand Illinois’s public policy concerning the common-law rights of unmarried,
       cohabiting couples, we must begin with a review of the history in Illinois concerning the
       matter—a history the parties and amici have extensively outlined in their briefs. One thing is
       certain as argued in the briefs: Illinois’s statutory prohibition of common-law marriage and



                                                 - 11 -
       this court’s prior decision in Hewitt are imperative to resolving the issue before this court.
       We therefore turn to that matter.
¶ 52       Common-law marriages are invalid in Illinois and have been since the early part of the
       last century. The prohibition is statutory and unequivocal. Section 214 of the Marriage and
       Dissolution Act (750 ILCS 5/214 (West 2010)) expressly provides that “[c]ommon law
       marriages contracted in this State after June 30, 1905 are invalid.”
¶ 53       Prior to this legislative enactment, the doctrine of common-law marriage was a judicially
       sanctioned alternative to formal marriage. People v. Shaw, 259 Ill. 544, 548 (1913). In
       Hewitt, decided in 1979, this court undertook an extensive and in-depth public policy
       analysis with respect to the statutory change by which common-law marriages were
       abolished.
¶ 54       At issue in Hewitt was whether public policy barred the granting of common-law relief to
       plaintiff Victoria Hewitt, who was in a cohabiting, marriage-like relationship with the
       defendant, Robert Hewitt. Hewitt, 77 Ill. 2d at 52. Victoria and Robert commenced their
       relationship in 1960, while they were attending college in Iowa. Id. at 53. After Victoria
       became pregnant, Robert proclaimed to Victoria “that they were husband and wife and would
       live as such, no formal ceremony being necessary, and that he would ‘share his life, his
       future, his earnings and his property’ with her.” Id. The parties immediately began holding
       themselves out as a married couple. Id. Relying on Robert’s promises, Victoria began to
       assist in paying for Robert’s education and establishing a dental practice, helping him earn
       more than $80,000 annually and accumulate large amounts of property, owned either jointly
       with Victoria or separately. Id. at 53-54.
¶ 55       After several years together, the relationship became sour, and Victoria filed for divorce,
       which the circuit court dismissed because the parties were never married. Id. at 52. Victoria
       filed an amended complaint that sought an equitable one-half share of the parties’ assets,
       based upon theories of implied contract, constructive trust, and unjust enrichment, which
       resulted from their “family relationship.” Id. at 53. The circuit court dismissed the amended
       complaint, “finding that Illinois law and public policy require such claims to be based on a
       valid marriage.” Id. at 54.
¶ 56       The appellate court reversed, giving considerable weight to the fact that the parties had
       held themselves out as a couple for over 15 years and lived “a most conventional, respectable
       and ordinary family life.” Hewitt v. Hewitt, 62 Ill. App. 3d 861, 863 (1978). The appellate
       court noted that the “single flaw” of Robert’s and Victoria’s relationship was the lack of a
       valid marriage. Id. The appellate court concluded that Victoria should not be denied relief
       based on public policy grounds. Id. at 867, 869. Adopting the reasoning of the “widely
       publicized” case of Marvin v. Marvin, 557 P.2d 106 (Cal. 1976), the appellate court held that
       the amended complaint stated a cause of action on an express oral contract. Hewitt, 62 Ill.
       App. at 868. In Marvin, Michelle Marvin and actor Lee Marvin cohabited for seven years
       before Michelle sought, by way of a contract action, to enforce Lee’s oral promise that they
       would share earnings and property for life. Marvin, 557 P.2d at 110. In resolving her claim
       for one-half the property accumulated in defendant’s name during that period, the California
       court held that nonmarital cohabitants should be treated “as any other persons” and that
       contracts between them are valid and enforceable so long as they are not solely and



                                                 - 12 -
       exclusively based on sexual services, i.e., prostitution. Id. at 116. Consequently, the appellate
       court reversed and remanded the case. Hewitt, 62 Ill. App. 3d at 869.
¶ 57       On appeal to this court, we unanimously reversed the appellate court’s decision. Hewitt,
77 Ill. 2d at 66. Addressing the issue of whether the granting of common-law relief to the
       plaintiff, an unmarried cohabitant, was barred by public policy, we began by acknowledging
       that:
               “The issue of unmarried cohabitants’ mutual property rights *** cannot appropriately
               be characterized solely in terms of contract law, nor is it limited to considerations of
               equity or fairness as between the parties to such relationships. There are major public
               policy questions involved in determining whether, under what circumstances, and to
               what extent it is desirable to accord some type of legal status to claims arising from
               such relationships. Of substantially greater importance than the rights of the
               immediate parties is the impact of such recognition upon our society and the
               institution of marriage.” Id. at 57-58.
¶ 58       In our view, the legislature intended marriage to be the only legally protected family
       relationship under Illinois law, and permitting unmarried partners to enforce mutual property
       rights might “encourage formation of such relationships and weaken marriage as the
       foundation of our family-based society.” Id. at 58. This court was concerned that permitting
       such claims might raise questions about support, inheritance rights, and custody of
       nonmarital children.1 Id. We noted that the situation between the unmarried couple was “not
       the kind of arm’s length bargain envisioned by traditional contract principles, but an intimate
       arrangement of a fundamentally different kind.” Id. at 61. Because the question concerned
       changing the law governing the rights of parties in the delicate area of marriage-like
       relationships, which involves evaluations of sociological data and alternatives, this court
       decided that the underlying issue was best suited to the superior investigative and
       fact-finding facilities of the legislative branch in the exercise of its traditional authority to
       declare public policy in the domestic relations field. Id. Accordingly, this court held that
       Victoria’s claims were “unenforceable for the reason that they contravene the public policy,
       implicit in the statutory scheme of the Illinois Marriage and Dissolution of Marriage Act,
       disfavoring the grant of mutually enforceable property rights to knowingly unmarried
       cohabitants.” Id. at 66. We reasoned that an opposite outcome of judicially recognizing
       mutual property rights between knowingly unmarried cohabitants—where the claim is based
       upon or intimately related to the cohabitation of the parties—would effectively reinstate
       common-law marriage and violate the public policy of this state since 1905, when the
       legislature abolished common-law marriage. Id. at 65-66.
¶ 59       Notably, based on our understanding of the public policy in Illinois and the legislative
       prohibition of common-law marriage, we emphatically rejected the holding in Marvin on

           1
            The Hewitt court also questioned and considered the history of whether granting legal rights to
       cohabiting adults would encourage “what have heretofore been commonly referred to as ‘illicit’ or
       ‘meretricious’ relationships,” which could weaken the institution of marriage. Hewitt, 77 Ill. 2d at 58.
       Today, this court does not share the same concern or characterization of domestic partners who cohabit,
       nor do we condone such comparisons. Nonetheless, as explained herein, a thorough reading of Hewitt
       makes clear that the core reasoning and ultimate holding of the case did not rely nor was dependent on
       the morality of cohabiting adults.

                                                     - 13 -
       which the appellate court relied. Id. In doing so, we found that provisions of the Marriage
       and Dissolution Act—retaining fault as grounds for dissolution of marriage and allowing an
       unmarried person to acquire the rights of a legal spouse only if he or she goes through a
       marriage ceremony and cohabits with another in the good-faith belief that he is validly
       married—indicated the public policy and the judgment of the legislature disfavoring private
       contractual alternatives to marriage or the grant of property rights to unmarried cohabitants.
       Id. at 64. In rejecting Victoria’s public policy arguments, this court recognized that
       cohabitation by the unmarried parties may not prevent them from forming valid contracts
       about independent matters, for which sexual relations do not form part of the consideration
       and do not closely resemble those arising from conventional marriages. Id. at 59. However,
       that was not the type of claim Victoria brought; thus, her claim failed.
¶ 60       The facts of the present case are almost indistinguishable from Hewitt, except, in this
       case, the parties were in a same-sex relationship. During the course of their long-term,
       domestic relationship, Brewer alleges that she and Blumenthal had a relationship that was
       “identical in every essential way to that of a married couple.” Although the parties were not
       legally married, they acted like a married couple and held themselves out as such. For
       example, the former domestic partners exchanged rings as a symbol of their commitment to
       each other, executed wills and trusts, each naming the other as the sole beneficiary of her
       assets, and appointed each other as fiduciary for financial and medical decision making.
       Blumenthal and Brewer also began to commingle their personal and financial assets, which
       allowed them to purchase investment property as well as the Chicago home where they raised
       their three children. Much like in Hewitt, Brewer alleges that she contributed to Blumenthal’s
       purchase of an ownership interest in the medical group GSN, helping Blumenthal earn the
       majority of income for the parties and “thereby guaranteeing the family’s financial security.”
       Because Blumenthal was able to earn a high income, Brewer was able to devote more time to
       raising the couple’s children and to attend to other domestic duties. Once Blumenthal’s and
       Brewer’s relationship ended, Brewer, like Victoria Hewitt, brought suit seeking various
       common-law remedies to equalize their assets and receive an interest in Blumenthal’s
       business.
¶ 61       As explained supra, our decision in Hewitt did no more than follow the statutory
       provision abolishing common-law marriage, which embodied the public policy of Illinois
       that individuals acting privately by themselves, without the involvement of the State, cannot
       create marriage-like benefits. Hewitt clearly declared the law on the very issue in this case.
       Yet, the appellate court in this case declined to follow our ruling, despite the facts being
       almost identical to Hewitt. This was improper. Under the doctrine of stare decisis, when this
       court “has declared the law on any point, it alone can overrule and modify its previous
       opinion, and the lower judicial tribunals are bound by such decision and it is the duty of such
       lower tribunals to follow such decision in similar cases.” (Emphasis in original.) (Internal
       quotation marks omitted.) Price v. Philip Morris, Inc., 2015 IL 117687, ¶ 38. The appellate
       court had no authority to depart from our decision. It could question Hewitt and recommend
       that we revisit our holding in the case, but it could not overrule it.
¶ 62       The appellate court was also ill-advised to adopt the reasoning in Marvin (2014 IL App
       (1st) 132250, ¶ 31), given that in Hewitt we unquestionably rejected Marvin. Hewitt, 77 Ill.
2d at 65-66. Determining that the legislature deliberately declined to follow the reasoning in
       Marvin, this court noted that during the time Marvin was being decided the Illinois

                                                 - 14 -
       legislature adopted the civil-law concept of the putative spouse, which involves a situation
       where a person goes through a marriage ceremony and cohabits with another in the
       good-faith belief that he or she is validly married. Id. at 64. Once the putative spouse learns
       that the marriage is not valid, his status as a putative spouse terminates because “common
       law marriages are expressly excluded.” Id. This enactment was essential to Hewitt’s holding
       because it provided specific evidence of the General Assembly’s intent to depart from
       Marvin’s pure contract theory. In light of our legislative review, we felt judicial policy
       making in this area to be inappropriate in light of the “recent and unmistakeable legislative
       judgment disfavoring the grant of mutual property rights to knowingly unmarried
       cohabitants.” Id. It was our judgment that granting relief under the facts of the case would be
       contrary to the legislative intent at the time and would have the practical effect of reinstating
       common-law marriage in Illinois. Id. at 65.
¶ 63       When considering the property rights of unmarried cohabitants, our view of Hewitt’s
       holding has not changed. As in Hewitt, the issue before this court cannot appropriately be
       characterized solely in terms of contract law, nor is it limited to considerations of equity or
       fairness as between the parties in such marriage-like relationships. Id. at 57-58. These
       questions undoubtedly involve some of the most fundamental policy concerns in our society.
       Permitting such claims, as sought by Brewer, would not only impact the institution of
       marriage but also raise questions pertaining to other family-related issues. See id. at 58.
       Moreover, Brewer’s argument that her relationship with Blumenthal should not be viewed
       differently from others who cohabit, like roommates or siblings living together, ignores the
       fact that their relationship—which lasted almost three decades and involved raising three
       children—was different from other forms of cohabitation. Brewer herself identified in her
       counterclaim that her relationship with Blumenthal was not that of roommates or siblings
       living together but was “identical in every essential way to that of a married couple.”
¶ 64       Because rejection of Hewitt is essential to her counterclaim, Brewer requests that we
       revisit the decision and overrule it. The rationale, analysis, or distinctions that can be drawn
       from the following appellate court cases are helpful in explaining why we reject Brewer’s
       invitation to overrule Hewitt and hold that it remains good law.
¶ 65       Shortly after Hewitt was decided, in Spafford v. Coats, 118 Ill. App. 3d 566 (1983), a
       decision not mentioned by the appellate court below, plaintiff Donna Spafford filed a
       complaint against defendant Richard Coats for the creation of a constructive trust, alleging
       that she purchased or paid the down payment from her own funds for various vehicles. Id. at
       568. The problem, however, was that the vehicles purchased by Spafford were titled in
       Coats’s name because insurance premiums would be less. Id. Spafford and Coats were never
       married, but they cohabited for more than six years. Id. at 568-69. Using Hewitt as the basis
       for its decision, the circuit court directed a verdict in favor of Coats, finding that Spafford
       failed to state a cause of action. Id. at 569-70.
¶ 66       On review, the appellate court reversed, holding that in this particular situation, the
       nonmarital, cohabiting relationship did not preclude equitable relief on the vehicles
       purchased primarily by Spafford but titled in Coats’s name. Id. at 572-73. The Spafford court
       distinguished the case from Hewitt, finding that plaintiff’s claims were based on evidence
       that she furnished substantially all of the consideration for the purchase of several vehicles
       that defendant retained. Id. at 572. Instead, the appellate court found Spafford’s claims were


                                                  - 15 -
       substantially independent of the nonmarital relationship between the parties and not based on
       rights arising from their cohabitation, i.e., Spafford had actually paid for the motor vehicles
       herself. Id. Because Spafford’s claims had an economic basis independent of the nonmarital,
       cohabiting relationship, she was permitted to recover those independent contributions. Id. at
       572-73.
¶ 67       The appellate court in Ayala v. Fox, 206 Ill. App. 3d 538 (1990), was faced with a similar
       situation as in Spafford. Anita Ayala and Lawrence Fox began their long-term relationship in
       1976. Id. at 539. At Fox’s suggestion, they obtained a $48,000 loan to build a home. Id. Fox
       promised Ayala that title to the property would be transferred to them as joint tenants and
       that Ayala would receive one-half of the equity in the property if they stopped residing
       together. Id. For three years, Ayala made the majority of the loan, tax, and insurance
       payments; for the next seven years, Ayala and Fox jointly made the payments. Id. During the
       relationship, Fox never transferred title to the couple as joint tenants, nor did he pay Ayala
       half of the equity in the property. Id. Rather, he placed the property in a land trust and kept
       personal property purchased with the parties’ joint funds during the cohabitation. Id. After
       the parties ended their relationship, Ayala filed suit for a one-half interest in the realty and
       half of the personal property. Id. Dismissing the complaint, the circuit court found that
       Hewitt barred claims based on property disputes between cohabitants. Id. at 540.
¶ 68       The appellate court affirmed, holding that Ayala was not entitled to an interest in the
       property because she was seeking recovery based on rights “closely resembling those arising
       from a conventional marriage,” namely an equitable interest in the “marital” residence. Id. at
       541. The appellate court distinguished the facts of its case from Spafford, finding Ayala’s
       claim was intimately related to her nonmarital cohabitation with Fox and, therefore, Hewitt
       barred plaintiff’s claims for equitable relief. Id. at 541-42.
¶ 69       Hewitt’s rationale was also pivotal in Costa v. Oliven (365 Ill. App. 3d 244, 245 (2006),
       appeal denied, 221 Ill. 2d 633 (2006) (table)), which involved a case where plaintiff Eugene
       Costa sued defendant Catherine Oliven, with whom he had lived for 24 years in a
       “ ‘quasi-marital’ relationship, with ‘all the indicia of a marital type relationship, including
       love, trust, mutual responsibilities and intimacy.’ ” In this case, Costa alleged that he
       assumed the role of stay-at-home dad, nurturing and home-schooling their daughter and
       routinely performing all of the usual activities associated with maintaining an efficient
       household in order to enable the defendant to work full time. Id. In addition, he alleged that
       during their years together, Oliven took sole title to almost every asset and possession that
       was acquired through the couple’s joint efforts and labor. Id. Based on these allegations,
       Costa requested the imposition of a constructive trust upon real, personal, and intellectual
       property owned by Oliven as well as an accounting of all income and assets in Oliven’s
       possession and an award of punitive damages in the amount of $250,000. Id. at 245-46.
       Oliven moved to dismiss plaintiff’s claims, arguing that his claims were unenforceable based
       on section 214 of the Marriage and Dissolution Act (750 ILCS 5/214 (West 2004)), which
       prohibits common-law marriage, and based on this court’s decision in Hewitt. Costa, 365 Ill.
       App. 3d at 246. Following the holding in Hewitt, the appellate court affirmed the circuit
       court’s dismissal of Costa’s complaint, noting that until the legislature enacted changes, this
       type of complaint would continue to fail. Id.



                                                  - 16 -
¶ 70       We find that the facts of the case before us today are not only factually similar to Hewitt
       but also similar to Ayala and Costa. According to Brewer’s counterclaim, one of the ways
       Blumenthal and Brewer’s domestic relationship was identical to that of a married couple was,
       among other things, their decision to “commingle[ ] their personal property and their
       finances.” Beginning around the year 2000, Blumenthal and Brewer, like the parties in Ayala,
       pooled their assets and finances, which were used to make purchases including the
       arrangement to purchase an ownership interest in GSN. According to Brewer, these
       purchases were made for the benefit of providing the “family’s financial security” and to
       allow Brewer to devote a substantial amount of her time raising the couple’s children. The
       decision between Blumenthal and Brewer to commingle their finances and use those joint
       funds to make property and financial investments demonstrates that the funds were
       economically dependent on the parties’ marriage-like relationship.
¶ 71       For about eight years, Brewer never objected to the arrangement, nor does the
       counterclaim allege that she tried to earmark or record which funds of hers were going
       specifically toward the purchase of GSN, as if she were a business partner. This was
       unquestionably because Blumenthal and Brewer wanted to live like a married couple. Both
       parties voluntarily contributed to the joint account because that is typical of a married couple.
       The parties’ arrangement was made possible because Brewer, like the plaintiff in Costa,
       agreed to forgo advancing her own legal career in order for Blumenthal to pursue
       entrepreneurial endeavors including the purchase of an ownership interest in GSN. Indeed,
       Brewer is correct in labeling Blumenthal’s and her purchase of GSN as an investment. But it
       was an investment for the family, which included Blumenthal, Brewer, and their children. It
       was not an investment between business partners. Nor was it the kind of arm’s length bargain
       envisioned by traditional contract principles. Rather, the arrangement to use the parties’
       commingled funds was an arrangement of a fundamentally different kind, which, like the
       arrangement in Ayala and Costa, is intimately related and dependent on Brewer’s
       marriage-like relationship with Blumenthal.
¶ 72       Additionally, Brewer’s claim for restitution in count III is distinguishable from Spafford.
       Unlike the plaintiff in Spafford, Brewer does not allege that she contributed substantially all
       of the funds for the purchase of GSN. In fact, Brewer’s counterclaim does not provide a
       specific amount of funds she contributed to Blumenthal’s ownership interest in GSN, nor
       does Brewer allege that she and Blumenthal somehow attempted to keep their contributions
       separate. Rather, the purchase came after many years of the former domestic partners living
       together, raising a family, and depositing funds in their joint account as well as making
       certain family purchases out of the joint account. It is undeniable that the purchase of
       Blumenthal’s ownership interest in GSN was dependent on the parties’ relationship, because
       the purchase was made for the family’s financial security. That was not the situation in
       Spafford.
¶ 73       While we acknowledge that restitution may be a remedy available to a party who has
       cohabited with another (see Hewitt, 77 Ill. 2d at 55-56), that is not the circumstance
       concerning Brewer’s restitution claim in count III of her counterclaim. We find that Brewer
       failed to make a showing that count III of her counterclaim has an independent economic
       basis apart from the parties’ relationship. The joint account used by Blumenthal and Brewer
       to purchase an ownership interest in GSN was dependent on their desire to live in a
       marriage-like relationship and make purchases out of this account to better their family

                                                  - 17 -
       situation. Therefore, the purchase of Blumenthal’s ownership interest in GSN from the joint
       account is intimately related to the parties’ relationship. Our decision in Hewitt bars such
       relief if the claim is not independent from the parties’ living in a marriage-like relationship
       for the reason it contravenes the public policy, implicit in the statutory scheme of the
       Marriage and Dissolution Act, disfavoring the grant of mutually enforceable property rights
       to knowingly unmarried cohabitants. Id. at 66.
¶ 74        Next, Brewer respectfully asks this court to affirm the appellate court’s decision, which
       held in her favor that former cohabitants, who live outside the bonds of marriage but live in a
       marriage-like relationship, may bring common-law property claims. Central to Brewer’s
       argument are various post-Hewitt legislative enactments in Illinois, which she claims indicate
       that the state’s public policy has shifted dramatically in regards to unmarried couples and
       their children. According to Brewer, the following legislative enactments reveal that the
       application of Hewitt is no longer justified and that the state’s evolving public policy now
       contradicts Hewitt’s rule. We disagree.
¶ 75        Since this court’s decision in Hewitt, the General Assembly has enacted, repealed, and
       amended numerous family-related statutes. In 1984, the legislature adopted a no-fault ground
       of divorce based on irreconcilable differences to the Illinois Marriage and Dissolution of
       Marriage Act. Pub. Act 83-954 (eff. July 1, 1984) (codified at 750 ILCS 5/401(a)(2) (West
       2012)). Then in 1985, the Illinois Parentage Act of 1984 provided that “[t]he parent and child
       relationship, including support obligations, extends equally to every child and to every
       parent, regardless of the marital status of the parents.” Pub. Act 83-1372 (eff. July 1, 1985)
       (codified at 750 ILCS 45/3 (West 2012)). Additionally, since Hewitt, there has been an
       amendment to the Probate Act of 1975 extending intestate inheritance rights to children of
       unmarried parents (Pub. Act 80-1429 (eff. Sept. 12, 1978) (codified at 755 ILCS 5/2-2 (West
       2012))) and a similar amendment to the Illinois Pension Code, which indicates that children
       born to unmarried parents are entitled to the same survivor’s benefits as other children (Pub.
       Act 84-1028 (eff. Nov. 18, 1985) (codified at 40 ILCS 5/1-104.2 (West 2012))). Further,
       Illinois also recognizes the rights of unmarried couples (and individuals) to adopt children.
       Pub. Act 96-328 (eff. Aug. 11, 2009) (codified at 750 ILCS 50/2 (West 2010)). In 2011, the
       legislature enacted the Illinois Religious Freedom and Civil Union Act, gave legal status to
       civil unions, and made such status available to both opposite-sex and same-sex couples. Pub.
       Act 96-1513 (eff. June 1, 2011) (adding 750 ILCS 75/1 et seq. (West 2010)). As of 2014,
       under the Religious Freedom and Marriage Fairness Act, same-sex couples are now able to
       marry in Illinois. Pub. Act 98-597 (eff. June 1, 2014) (adding 750 ILCS 80/1 et seq. (West
       2014)). More recently, the Parentage Act of 1984 was repealed (in its entirety) by the 2015
       enactment of Public Act 99-85, which replaced it with the Illinois Parentage Act of 2015. 750
       ILCS 45/1 et seq. (West 2014) (repealed by Pub. Act 99-85 (eff. Jan. 1, 2016) (adding 750
       ILCS 46/101 et seq.)). In addition, the Marriage and Dissolution Act, which incorporates the
       statute prohibiting common-law marriages, underwent a major overhaul this year. Pub. Act
       99-90 (eff. Jan. 1, 2016) (amending 750 ILCS 5/101 et seq. (West 2014)).
¶ 76        These post-Hewitt amendments demonstrate that the legislature knows how to alter
       family-related statutes and does not hesitate to do so when and if it believes public policy so
       requires. Nothing in these post-Hewitt changes, however, can be interpreted as evincing an
       intention by the legislature to change the public policy concerning the situation presently
       before this court. To the contrary, the claim that our legislature is moving toward granting

                                                 - 18 -
       additional property rights to unmarried cohabitants in derogation of the prohibition against
       common-law marriage is flatly contradicted by the undeniable fact that for almost four
       decades since Hewitt, and despite all of these numerous changes to other family-related
       statutes, the statutory prohibition against common-law marriage set forth in section 214 of
       the Marriage and Dissolution Act (750 ILCS 5/214 (West 2014)) has remained completely
       untouched and unqualified. That is so even though this court in Hewitt explicitly deferred any
       policy change to the legislature. Hewitt, 77 Ill. 2d at 66 (When deciding complex
       public-policy considerations, such “ ‘questions are appropriately within the province of the
       legislature, and *** if there is to be a change in the law of this State on this matter, it is for
       the legislature and not the courts to bring about that change.’ ” (quoting Mogged v. Mogged,
       55 Ill. 2d 221, 225 (1973))).
¶ 77       It is well understood that when the legislature chooses not to amend a statute to reverse a
       judicial construction, it is presumed that the legislature has acquiesced in the court’s
       statement of the legislative intent. Wakulich v. Mraz, 203 Ill. 2d 223, 233 (2003) (quoting
       Zimmerman v. Village of Skokie, 183 Ill. 2d 30, 49-50 (1998)). Based on this principle, we
       can presume that the legislature has acquiesced in Hewitt’s judicial interpretation of the
       statute prohibiting marriage-like rights to those outside of marriage. If this court were to
       recognize the legal status desired by Brewer, we would infringe on the duty of the legislature
       to set policy in the area of domestic relations. As mentioned in Hewitt, the legislative branch
       is far better suited to declare public policy in the domestic relations field due to its superior
       investigative and fact-finding facilities, as declaring public policy requires evaluation of
       sociological data and alternatives. Therefore, we do not find a compelling reason to reverse
       course now and depart from our earlier legislative interpretation, especially in light of almost
       two score years of legislative inaction on the matter.
¶ 78       Brewer’s argument that we should recognize new public policy justifications to support
       her counterclaim is further undermined by the fact that all of the public policy changes to
       which she cites resulted not from judicial action but from the legislature. In each example, it
       was the legislature, not the courts, that determined what Illinois public policy was (or was
       not) to be.
¶ 79       We also reject Brewer’s argument that changes in law since Hewitt demonstrate that the
       “legislature no longer considers withholding protection from nonmarital families to be a
       legitimate means of advancing the state’s interest in marriage.” To the contrary, this court
       finds that the current legislative and judicial trend is to uphold the institution of marriage.
       Most notably, within the past year, the United States Supreme Court in Obergefell v. Hodges,
       576 U.S. ___, ___, 135 S. Ct. 2584, 2604-05 (2015), held that same-sex couples cannot be
       denied the right to marry. In doing so, the Court found that “new insights [from the
       developments in the institution of marriage over the past centuries] have strengthened, not
       weakened, the institution of marriage.” Id. at ___, 135 S. Ct. at 2596. For the institution of
       marriage has been a keystone of our social order and “remains a building block of our
       national community.” Id. at ___, 135 S. Ct. at 2601. Accordingly, the Court invalidated any
       state legislation prohibiting same-sex marriage because excluding same-sex couples from
       marriage would be excluding them “from one of civilization’s oldest institutions.” Id. at ___,
       135 S. Ct. at 2608.



                                                   - 19 -
¶ 80       While the United States Supreme Court has made clear that “[t]he Constitution *** does
       not permit the State to bar same-sex couples from marriage on the same terms as accorded to
       couples of the opposite sex” (id. at ___, 135 S. Ct. at 2607), nothing in that holding can fairly
       be construed as requiring states to confer on non-married, same-sex couples common-law
       rights or remedies not shared by similarly situated non-married couples of the opposite sex.
       Legislatures may, of course, decide that matters of public policy do warrant special
       consideration for non-married, same-sex couples under certain circumstances,
       notwithstanding the fact that the institution of marriage is available to all couples equally.
       What is important for the purposes of this discussion is that the balancing of the relevant
       public policy considerations is for the legislature, not the courts. Indeed, now that the
       centrality of the marriage has been recognized as a fundamental right for all, it is perhaps
       more imperative than before that we leave it to the legislative branch to determine whether
       and under what circumstances a change in the public policy governing the rights of parties in
       nonmarital relationships is necessary.
¶ 81       It is well settled that the policy of the Marriage and Dissolution Act gives the state a
       strong continuing interest in the institution of marriage and the ability to prevent marriage
       from becoming in effect a private contract terminable at will, by disfavoring the grant of
       mutually enforceable property rights to knowingly unmarried cohabitants. See Hewitt, 77 Ill.
2d at 65-66. As explained in Hewitt, such policy was set forth by the enactment of section
       214 of the Marriage and Dissolution Act. Ill. Rev. Stat. 1979, ch. 40, ¶ 214 (codified at 750
       ILCS 5/214 (West 2010)). Until the legislature sees fit to change our interpretation of the
       public policy in Illinois, under the circumstances of this case, Brewer’s claim for restitution
       is prohibited, as it contravenes the public policy implicit in the Marriage and Dissolution Act.
¶ 82       Lastly, we note that Brewer, the supporting amici, and the partial dissent cite to numerous
       cases from our sister state courts and other secondary sources that support Brewer’s public
       policy arguments. However, decisions from other state courts and secondary sources are not
       binding on this court and, in this particular situation, are unpersuasive for the reason they do
       not adequately consider the deeply rooted public policy in Illinois. In re Parentage of Scarlett
       Z.-D., 2015 IL 117904, ¶ 55 (citing Illinois Bell Telephone Co. v. Industrial Comm’n, 131 Ill.
2d 478, 489 (1989)). Additionally, it should be noted that these cases and secondary sources
       were written prior to, and therefore did not consider, the fundamental change the United
       States Supreme Court decision in Obergefell had on legal rights of same-sex partners.

¶ 83                            Due Process and Equal Protection Claims
¶ 84       The determination that the trial court did not err in dismissing Brewer’s counterclaim
       does not end this appeal, for Brewer argues that the continued application of Hewitt’s rule
       would violate the Illinois and federal constitutional guarantees of due process and equal
       protection. See U.S. Const., amend. XIV, § 1; Ill. Const. 1970, art. I, §§ 2, 12. Brewer claims
       that Hewitt’s rule preventing unmarried domestic partners the ability to bring common-law
       claims available to all other persons, solely because they are in a marriage-like relationship,
       does not rationally advance a legitimate governmental purpose and that it deliberately seeks
       to penalize unmarried partners for exercising their constitutionally protected right to enter
       into an intimate relationship. Although the appellate court did not address this issue, the issue



                                                  - 20 -
       has been raised and fully briefed by both parties. Therefore, we will address this issue on
       appeal. Chavda v. Wolak, 188 Ill. 2d 394, 400 (1999).
¶ 85        We disagree with Brewer’s claim that Hewitt’s holding denies unmarried domestic
       partners the ability to bring common-law claims solely because they are in an intimate
       relationship with another. See supra ¶¶ 65-73. This court’s decision in Hewitt only disallows
       unmarried cohabitants who live in a marriage-like relationship from accessing, under the
       guise of an implied contract, the rights and protections specified in the Marriage and
       Dissolution Act. In other words, individuals can enter into an intimate relationship, but the
       relationship itself cannot form the basis to bring common-law claims. Thus, Hewitt’s holding
       does not prevent or penalize unmarried partners from entering into intimate relationships.
       Rather, it acknowledges the legislative intent to provide certain rights and benefits to those
       who participate in the institution of marriage.
¶ 86        The State’s interest in the creation, regulation, and dissolution of the marriage
       relationship is beyond question. Over one hundred years ago, the United States Supreme
       Court in Maynard v. Hill, 125 U.S. 190, 211 (1888), recognized that marriage “is the
       foundation of the family and of society, without which there would be neither civilization nor
       progress.” Throughout history, states have contributed to the fundamental character of the
       marriage right by placing that institution at the center of so many facets of the legal and
       social order. See Obergefell, 576 U.S. at ___, 135 S. Ct. at 2601. In Williams v. North
       Carolina, 317 U.S. 287, 298 (1942), the Court noted that “[e]ach state as a sovereign has a
       rightful and legitimate concern in the marital status of persons domiciled within its borders.”
       This is so because “[t]he definition of marriage is the foundation of the State’s broader
       authority to regulate the subject of domestic relations with respect to the ‘[p]rotection of
       offspring, property interests, and the enforcement of marital responsibilities.’ ” United States
       v. Windsor, 570 U.S. ___, ___, 133 S. Ct. 2675, 2691 (2013) (quoting Williams, 317 U.S. at
       298). In enacting the Marriage and Dissolution Act (Pub. Act 80-923 (eff. Oct. 1, 1977)
       (codified at 750 ILCS 5/101 et seq. (West 2014))), the Illinois legislature has shown its
       rightful interest in defining and regulating domestic relationships.
¶ 87        Since marriage is a legal relationship that all individuals may or may not enter into,
       Illinois does not act irrationally or discriminatorily in refusing to grant benefits and
       protections under the Marriage and Dissolution Act to those who do not participate in the
       institution of marriage. As noted in Hewitt and the line of cases that follow its holding,
       unmarried individuals may make express or implied contracts with one another, and such
       contracts will be enforceable if they are not based on a relationship indistinguishable from
       marriage. Indeed, Hewitt did nothing more than effectuate the policy established by the
       legislature to prevent knowingly unmarried cohabitants from evading the statutory abolition
       of common-law marriage under section 214 of the Marriage and Dissolution Act (750 ILCS
       5/214 (West 2010)) by employing theories of implied contract to achieve the same result that
       would occur if common-law marriage were recognized. We, therefore, reject Brewer’s
       claims.

¶ 88                                        CONCLUSION
¶ 89      For the foregoing reasons, the appellate court should not have considered Brewer’s
       appeal with respect to that portion of the circuit court’s order disposing of counts I, II, IV,


                                                  - 21 -
       and V of Brewer’s counterclaim, and it erred when it reversed and remanded the cause with
       respect to count III of Brewer’s counterclaim. The judgment of the appellate court is
       therefore vacated in part and reversed in part. The judgment of the circuit court dismissing
       Brewer’s counterclaim in full is affirmed.


¶ 90      Appellate court judgment vacated in part and reversed in part.
¶ 91      Circuit court judgment affirmed.

¶ 92        JUSTICE THEIS, concurring in part and dissenting in part:
¶ 93        I agree with the majority’s disposition of counts I, II, IV, and V of Judge Brewer’s
       counterclaim against Dr. Blumenthal. I further agree with the majority’s holding that count
       III of the counterclaim cannot proceed on a constructive trust theory. I disagree with the
       majority’s holding that count III cannot proceed on a restitution theory.
¶ 94        The trial court dismissed Brewer’s amended complaint in its entirety because it felt
       bound to Hewitt v. Hewitt, 77 Ill. 2d 49 (1979). The appellate court did not feel similarly
       bound, but, as the majority notes, that court should have followed that case. Supra ¶ 61
       (quoting Price v. Philip Morris, Inc., 2015 IL 117687, ¶ 38). The central question for us to
       decide here is whether we should do so.
¶ 95        The doctrine of stare decisis is not an inexorable command (Chicago Bar Ass’n v. Illinois
       State Board of Elections, 161 Ill. 2d 502, 510 (1994)), and this court will depart from it and
       discard a prior case when there is good cause to do so (Moehle v. Chrysler Motors Corp., 93
Ill. 2d 299, 304 (1982)). Good cause exists when an earlier ruling has proven to be
       unworkable or poorly reasoned. People v. Sharpe, 216 Ill. 2d 481, 520 (2005) (citing People
       v. Jones, 207 Ill. 2d 122, 134 (2003)); see Vasquez v. Hillery, 474 U.S. 254, 265-66 (1986)
       (stating that “any detours from the straight path of stare decisis in our past have occurred for
       articulable reasons, and only when the Court has felt obliged to bring its opinions into
       agreement with experience and with facts newly ascertained” (internal quotation marks
       omitted)). In my view, there is good cause to overrule Hewitt. The court’s decision in that
       case was clouded by an inappropriate and moralistic view of domestic partners who cohabit
       and founded upon legal principles that have changed significantly.
¶ 96        According to the majority, Hewitt “did no more than follow the statutory provision
       abolishing common-law marriage, which embodied the public policy of Illinois that
       individuals acting privately by themselves, without the involvement of the State, cannot
       create marriage-like benefits.” Supra ¶ 61. In fact, Hewitt did much more. It etched into the
       Illinois Reports the arcane view that domestic partners who choose to cohabit, but not marry,
       are engaged in “illicit” or “meretricious” behavior at odds with foundational values of “our
       family-based society.” Hewitt, 77 Ill. 2d at 58. “Meretricious” means “of or relating to a
       prostitute” (Webster’s Third New International Dictionary 1413 (1986)), so this court labeled
       such people as prostitutes.
¶ 97        The majority’s attempt to distance itself from Hewitt’s sweeping and near-defamatory
       statement is unconvincing. Though the majority assures that “this court does not share the
       same concern or characterization of domestic partners who cohabit, nor do we condone such
       comparisons” (supra ¶ 58 n.1), its disavowal of Hewitt is literally subtextual, occurring only

                                                  - 22 -
        in a footnote. Elsewhere, the majority borrows troubling language from that case. In Hewitt,
        the court stated that “the situation” between the parties was “not the kind of arm’s length
        bargain envisioned by traditional contract principles, but an intimate arrangement of a
        fundamentally different kind.” Hewitt, 77 Ill. 2d at 61. Here, the majority states that the
        parties’ investment into Blumenthal’s medical practice was not “the kind of arm’s length
        bargain envisioned by traditional contract principles,” but rather “an arrangement of a
        fundamentally different kind, which *** is intimately related and dependent on Brewer’s
        marriage-like relationship with Blumenthal.” Supra ¶ 71. The majority cleverly tries to cloak
        the real meaning of Hewitt, but what makes these “arrangements” fundamentally different is
        the same for the Hewitt court and the majority.
¶ 98        To state uncategorically that “our view of Hewitt’s holding has not changed” (supra ¶ 63)
        and insist that “it remains good law” (supra ¶ 64) is to reaffirm an oddly myopic and
        moralistic view of cohabitation. The majority assertion that Hewitt’s “core reasoning and
        ultimate holding *** did not rely nor was dependent on the morality of cohabiting adults”
        (supra ¶ 58 n.1) is plainly incorrect because the court’s discussion of the role of the
        legislature in setting public policy on domestic relations and the prohibition of common-law
        marriage comes as an even-if afterthought. See Hewitt, 77 Ill. 2d at 60. Insulating the
        institution of marriage from the “changing mores of our society” was the clear impetus for
        our holding in that case. Id. at 58.
¶ 99        To begin its analysis, the Hewitt court discussed at length the so-called rule of illegality.
        The court quoted the first Restatement of Contracts, which stated, “ ‘A bargain in whole or in
        part for or in consideration of illicit sexual intercourse or of a promise thereof is illegal.’ ”
        Hewitt, 77 Ill. 2d at 59 (quoting Restatement of Contracts § 589 (1932)). And the court cited
        the well-known contract law treatise by Arthur Corbin, the reporter of the First Restatement,
        as further support for the traditional rule. Id. (citing 6A Arthur Linton Corbin, Corbin on
        Contracts § 1476 (1962)). The Hewitt court acknowledged that “cohabitation by the parties
        may not prevent them from forming valid contracts about independent matters, for which it is
        said the sexual relations do not form part of the consideration” (id.), but rejected the “real
        thrust” of the argument that the rule of illegality should be abandoned (id. at 60). The court
        decried “the naivete *** involved in the assertion that there are involved in these
        relationships contracts separate and independent from the sexual activity, and the assumption
        that those contracts would have been entered into or would continue without that activity.”
        Id.
¶ 100       Hewitt’s support for the rule of illegality has disappeared. In 1979, Illinois still
        criminalized cohabitation. See Ill. Rev. Stat. 1961, ch. 38, ¶ 11-8 (a “person who cohabits
        *** commits fornication if the behavior is open and notorious”). The Hewitt court did not cite
        that statute, but quoted Wallace v. Rappleye, 103 Ill. 229, 249 (1882), which held, “ ‘An
        agreement in consideration of future illicit cohabitation between the [parties] is void.’ ”
        Hewitt, 77 Ill. 2d at 58-59. When the prohibition against cohabitation was repealed in 1990
        (see Pub. Act 86-490 (eff. Jan. 1, 1990) (codified at 720 ILCS 5/11-40 (West 2010))),
        Wallace was, in effect, superseded.
¶ 101       The Second Restatement of Contracts, which was completed in 1979 and published in
        1981, deleted the section of the First Restatement quoted in Hewitt and ceased to define all
        bargains between people in intimate relationships as illegal. The section of the Corbin treatise


                                                   - 23 -
        cited in Hewitt has been dropped in the current version. Today, the treatise recognizes that
        cohabiting adults are a family and notes, “The courts' treatment of contracts entered into by
        cohabiting parties evolved in the last part of the twentieth century and is clear evidence of
        how the courts’ view of what might be against public policy varies with changes in society’s
        views.” 15 Grace McLane Giesel, Corbin on Contracts § 81.4, at 205 (Joseph M. Perillo ed.,
        rev. ed. 2003) (hereinafter Corbin). According to the treatise, courts across the country no
        longer perceive a conflict between the public policies of protecting and encouraging marriage
        and discouraging any exchange of sexual activity for value and enforcing agreements
        between former cohabitants. Corbin, supra, § 81.4, at 207-08.
¶ 102       The treatise also refers to the landmark “palimony” case of Marvin v. Marvin, 557 P.2d
106 (Cal. 1976) (en banc), remarking:
                    “Whereas cases decided [prior to] Marvin may have presumed that the sexual
                relationship was the substance of the agreement, cases after Marvin seem to presume
                that the relationship is not the substance of the agreement. These cases are not
                concerned that the agreement exists in the context of a sexual relationship, but rather
                are concerned only if the contract’s ‘primary’ reason is sexual relations for value.”
                Corbin, supra, § 81.4, at 219.
        Brewer and the amici supporting her cite many of those cases, but the majority declines to
        follow them because they are not binding authority and “do not adequately consider the
        deeply rooted public policy in Illinois.” Supra ¶ 82. That policy, presumably, is the one
        mentioned earlier by the majority that individuals acting privately cannot create
        marriage-like benefits without the involvement of the State. Supra ¶ 61. According to the
        majority, that policy is embodied in prohibition of common-law marriage that “has remained
        completely untouched and unqualified” in the nearly four decades since Hewitt. Supra ¶ 76.
¶ 103       Obviously, Illinois’s common-law marriage ban is still in effect. See 750 ILCS 5/214
        (West 2010). Parallel statutes are in effect across the country, 2 but only Georgia and
        Louisiana have rulings similar to Hewitt. See Long v. Marino, 441 S.E.2d 475 (Ga. Ct. App.
        1994); Schwegmann v. Schwegmann, 441 So. 2d 316 (La. Ct. App. 1983). Courts in a vast
        majority of the remaining states, as well as the District of Columbia, that have chosen not to
        recognize common-law marriages also have chosen to recognize claims between former
        domestic partners like Blumenthal and Brewer. See, e.g., Bishop v. Clark, 54 P.3d 804
        (Alaska 2002); Cook v. Cook, 691 P.2d 664 (Ariz. 1984); Bramlett v. Selman, 597 S.W.2d 80
        (Ark. 1980); Marvin v. Marvin, 557 P.2d 106 (Cal. 1976); Boland v. Catalano, 521 A.2d 142
        (Conn. 1987); Mason v. Rostad, 476 A.2d 662 (D.C. 1984); Poe v. Estate of Levy, 411 So. 2d
253 (Fla. Dist. Ct. App. 1982); Simmons v. Samulewicz, 304 P.3d 648 (Haw. Ct. App. 2013);
        Glasgo v. Glasgo, 410 N.E.2d 1325 (Ind. Ct. App. 1980); Donovan v. Scuderi, 443 A.2d 121
        (Md. Ct. Spec. App. 1982); Wilcox v. Trautz, 693 N.E.2d 141 (Mass. 1998); Featherston v.
        Steinhoff, 575 N.W.2d 6 (Mich. Ct. App. 1997); In re Estate of Eriksen, 337 N.W.2d 671
        (Minn. 1983); Cates v. Swain, No. 2010-CT-01939-SCT, 2013 WL 1831783 (Miss. May 2,
        2013); Hudson v. DeLonjay, 732 S.W.2d 922 (Mo. Ct. App. 1987); Kinkenon v. Hue, 301
           2
              According to the National Conference of State Legislatures, only Alabama, Colorado, Iowa,
        Kansas, Montana, New Hampshire, Oklahoma, Rhode Island, South Carolina, and Texas still recognize
        common-law marriage. Common Law Marriage by State, National Conference of State Legislatures,
        http://www.ncsl.org/research/human-services/common- law-marriage.aspx (updated Aug. 4, 2014).

                                                   - 24 -
        N.W.2d 77 (Neb. 1981); Hay v. Hay, 678 P.2d 672 (Nev. 1984); Dominguez v. Cruz, 617
P.2d 1322 (N.M. Ct. App. 1980); Morone v. Morone, 413 N.E.2d 1154 (N.Y. 1980); Collins
        v. Davis, 315 S.E.2d 759 (N.C. Ct. App. 1984), aff’d per curiam, 321 S.E.2d 892 (N.C.
        1984); McKechnie v. Berg, 667 N.W.2d 628 (N.D. 2003); Beal v. Beal, 577 P.2d 507 (Or.
        1978) (en banc); Knauer v. Knauer, 470 A.2d 553 (Pa. Super. Ct. 1983); Bracken v. Bracken,
        217 N.W. 192 (S.D. 1927); Leek v. Powell, 884 S.W.2d 118 (Tenn. Ct. App. 1994); Belcher
        v. Kirkwood, 383 S.E.2d 729 (Va. 1989); In re Marriage of Lindsey, 678 P.2d 328 (Wash.
        1984) (en banc); Goode v. Goode, 396 S.E.2d 430 (W. Va. 1990); Watts v. Watts, 405
N.W.2d 303 (Wis. 1987); Kinnison v. Kinnison, 627 P.2d 594 (Wy. 1981).
¶ 104       The recognition of claims between domestic partners has not revived the doctrine of
        common-law marriage in jurisdictions that have abolished it. See Principles of the Law of
        Family Dissolution § 6.01 cmt. a (2002) (hereinafter Principles). That is, “the history of
        common law marriage in this country” (Hewitt, 77 Ill. 2d at 64)—or, more precisely, its
        widespread prohibition—has not prevented courts across the country from allowing such
        claims to proceed. See Glasgo, 410 N.E.2d at 1330 (“We do not find that recognition of a
        claim for a declaration of property rights in specific property to be a claim which reinstates
        common law marriages.”); Hay, 678 P.2d at 674 (“We hasten to point out that Nevada does
        not recognize common law marriage. [Citation.] We recognize that the state has a strong
        public policy interest in encouraging legal marriage. We do not, however, believe that policy
        is well served by allowing one participant in a meretricious relationship to abscond with the
        bulk of the couple’s acquisitions.”); Goode, 396 S.E.2d at 438 (“This Court *** recognizes
        that the state has a strong policy interest in encouraging legally valid marriages. [Citation.]
        However, we *** also recognize that this policy must not defeat a person’s equitable
        interests, nor a person’s rights based upon a valid agreement, expressed or implied.”);
        Kinnison, 627 P.2d at 595 (“While repeatedly rejecting the doctrine of common-law
        marriage, this court has never held, however, that the fact that a man and a woman live
        together out of wedlock and engage in a sexual relationship in any way invalidates
        agreements between them or, because of the relationship, renders them incapable of
        contracting with one another.”); see also Boland, 521 A.2d at 145; Wilcox, 693 N.E.2d at
        146; Hudson, 732 S.W.2d at 926; Dominguez, 617 P.2d at 1322-23; Knauer, 470 A.2d at
        564.
¶ 105       In light of this wave of authority, the Restatement (Third) of Restitution and Unjust
        Enrichment now contains a new section that provides former domestic partners with an
        avenue “to prevent unjust enrichment upon the dissolution of the relationship.” Restatement
        (Third) of Restitution and Unjust Enrichment § 28(1) (2011).
¶ 106       Illinois is a clear outlier on this issue. See Principles, supra, § 6.03, Reporter’s Notes,
        cmt. b (“Although Hewitt is not entirely isolated [citation] its approach is distinctly a
        minority view, and has been explicitly rejected by many courts ***.”). Hewitt must be
        overruled because it is outmoded and out of touch with contemporary experience and
        opinions on cohabitation.
¶ 107       Additionally, Hewitt must be overruled because the legal landscape that formed the
        background for our decision has changed significantly. The Hewitt court was puzzled by the
        impact that recognizing claims arising from the relationships of unmarried cohabitants would
        have on society. Hewitt, 77 Ill. 2d at 58. Specifically, the court queried, “[W]hat of the


                                                  - 25 -
        children born of such relationships? What are their support and inheritance rights and by
        what standards are custody questions resolved? What of the sociological and psychological
        effects upon them of that type of environment?” Id. That court was the same one that decided
        Jarrett v. Jarrett, 78 Ill. 2d 337, 345 (1979), which affirmed a trial court ruling transferring
        custody of three children to their father because their mother was cohabiting with another
        man. Four years later in In re Marriage of Thompson, 96 Ill. 2d 67, 78 (1983), the court
        changed course and held that, in Illinois, there is no “conclusive presumption that, because a
        custodial parent cohabits with a member of the opposite sex, the child is harmed.” See also
        In re Marriage of R.S., 286 Ill. App. 3d 1046, 1055 (1996) (“the clear import of the
        Thompson opinion is that Illinois courts should not adopt absolute rules that require a change
        in custody based on conduct of the custodial parent that does not impact the children”).
        Unmarried couples may now adopt children. See 750 ILCS 50/2 (West 2010).
¶ 108        As for support and inheritance, the Probate Act of 1975 was amended in 1978 to extend
        intestate inheritance rights to children of unmarried parents. See Pub. Act 80-1429 (eff. Sept.
        12, 1978) (codified at 755 ILCS 5/2-2 (West 2010)). Similarly, the Illinois Pension Code was
        amended in 1985 to extend survivor benefits to such children. See Pub. Act 84-1028 (eff.
        Nov. 18, 1995) (codified at 40 ILCS 5/1-104.2 (West 2010)). And the Illinois Parentage Act
        of 1984, which also went into effect in 1985, specifically provided that “[t]he parent and
        child relationship, including support obligations, extends equally to every child and to every
        parent, regardless of the marital status of the parents.” Pub. Act 83-1372 (eff. July 1, 1985)
        (codified at 750 ILCS 45/3 (West 2010)). That statute has since been repealed and replaced
        by the Illinois Parentage Act of 2015. 750 ILCS 46 et seq. (West Supp. 2015).
¶ 109        To bolster its holding, Hewitt relied upon Illinois’s rejection of so-called no-fault divorce.
        See Hewitt, 77 Ill. 2d at 63 (citing Ill. Rev. Stat. 1977, ch. 40, ¶ 401). The court took the
        legislature’s decision to retain fault grounds for divorce as a “significantly stronger
        promarriage policy” that reaffirmed “the traditional doctrine that marriage is a civil contract
        between three parties[: ]the husband, the wife[,] and the State” and prevented “the marriage
        relation from becoming in effect a private contract terminable at will.” Hewitt, 77 Ill. 2d at
        63-64.
¶ 110        The Marriage and Dissolution of Marriage Act was amended in 1984, and since then
        Illinois has had no-fault divorce. See 750 ILCS 5/401(a)(2) (West 2010); see also Karbin v.
        Karbin, 2012 IL 112815, ¶ 39 (stating that the no-fault divorce provisions of the Act signaled
        a shift in policy that “reflected a dissatisfaction with the traditional requirements of proving
        fault to obtain a divorce” and “allowed people to part with dignity” (internal quotation marks
        omitted)). And the Illinois Uniform Premarital Agreement Act was enacted in 1990. See 750
        ILCS 10/1 et seq. (West 2010); see also In re Marriage of Barnes, 324 Ill. App. 3d 514, 517
        (2001) (indicating that, historically, premarital agreements that limited spousal maintenance
        or distributed property upon divorce were invalidated on public policy grounds because they
        were said to be conducive to divorce, but it is now “clear that there is no longer any general
        public policy opposed to agreements contemplating divorce”). Those statutes answer the
        Hewitt court’s concern about “the marriage relation *** becoming in effect a private contract
        terminable at will.” Hewitt, 77 Ill. 2d at 64.
¶ 111        Notably, Hewitt’s paternalistic reference to only opposite-gender marriages has been
        superseded by the Religious Freedom and Marriage Fairness Act (Pub. Act 98-597 (eff. June


                                                    - 26 -
        1, 2014) (adding, inter alia, 750 ILCS 80/5 (West Supp. 2013))), which provides “same-sex
        and different-sex couples and their children equal access to the status, benefits, protections,
        rights, and responsibilities of civil marriage.” The legislature, in an earlier statute, extended
        the rights and burdens of marriage to domestic partners who enter civil unions (see 750 ILCS
        75/1 et seq. (West 2010)), and many public and private employers provide benefits to
        domestic partners who cohabit.
¶ 112       The majority, however, refuses to give these statutory amendments much weight.
        According to the majority, “[t]hese post-Hewitt amendments demonstrate that the legislature
        knows how to alter family-related statutes and does not hesitate to do so when and if it
        believes public policy so requires.” Supra ¶ 76. The implication is that, in light of the many
        statutory changes since Hewitt, the legislature’s silence on the rights of cohabitants somehow
        indicates its rejection of claims like those brought by Brewer. I interpret that silence
        differently. Simply because the legislature has taken some action in the domestic relations
        arena does not mean that this court cannot act as well. See In re Parentage of M.J., 203 Ill. 2d
526, 540 (2003). The legislature is undoubtedly well equipped to declare public policy on
        domestic relations. Hewitt, 77 Ill. 2d at 61, 66; supra ¶ 77. Courts, however, are better
        equipped than the legislature to help parties divide joint assets using familiar legal and
        equitable rules. See Watts, 405 N.W.2d at 311 (“Courts have traditionally developed
        principles of contract and property law through the case-by-case method of the common law.
        While ultimately the legislature may resolve the problems raised by unmarried cohabiting
        parties, we are not persuaded that the court should refrain from resolving such disputes until
        the legislature gives us direction.”).
¶ 113       For more than a century and a half, Illinois courts have adjudicated property disputes
        between family members. See, e.g., Miller v. Miller, 16 Ill. 296, 298-99 (1855); Collar v.
        Patterson, 137 Ill. 403, 407 (1891); Heffron v. Brown, 155 Ill. 322, 326 (1895); Finch v.
        Green, 225 Ill. 304, 312 (1907); Legate v. Legate, 249 Ill. 359, 364 (1911). Generally, courts
        have held that, when people live together in a family setting, contributions between them are
        presumed gratuitous and not compensable absent an express or implied contract. See In re
        Estate of Milborn, 122 Ill. App. 3d 688, 692 (1984) (“The rule rests on the idea of mutual
        dependence between those who are members of one immediate family ***.” (Emphasis
        omitted.)). Thus, seen in the light of established Illinois law, claims like Brewer’s claim are
        nothing new.
¶ 114       More importantly, claims like Brewer’s claim do not implicate the Marriage and
        Dissolution of Marriage Act and, thus, do not undermine the public policy of Illinois, as
        expressed in the prohibition of common-law marriage, that individuals themselves cannot
        create marriage-like benefits. See supra ¶ 61. Although the parties had what the majority
        terms a “marriage-like relationship” (supra ¶ 1), Brewer does not seek “marriage-like
        benefits” (supra ¶ 61) or “marriage-like rights” (supra ¶ 77) in count III. She simply asks to
        bring the same common-law claims available to other people. She should be allowed to do
        so. The fact that Brewer and Blumenthal were once domestic partners should be no
        impediment. See Mason, 476 A.2d at 666 (“the position that the courts will not participate in
        resolving the disputes in accordance with general principles of law and, thus, will leave the
        parties to their own devices, to be unrealistic and unresponsive to social need”); Salzman v.
        Bachrach, 996 P.2d 1263, 1268-69 (Colo. 2000) (en banc) (“cohabitation and sexual
        relations alone do not suspend contract and equity principles”). Admittedly, such claims may

                                                   - 27 -
        be difficult to plead and prove (see Marsha Garrison, Nonmarital Cohabitation: Social
        Revolution and Legal Regulation, 42 Fam. L.Q. 309, 321 (2008)), but that is a matter for the
        trial court.
¶ 115        Hewitt’s flaws, both linguistic and legal, have become more apparent with time. Our
        holding there is a court-made rule that this court should overrule. I believe that count III of
        Brewer’s amended complaint should be remanded for the trial court to determine whether she
        has pleaded a cognizable cause of action. For these reasons, I dissent.
¶ 116        JUSTICE BURKE joins in this partial concurrence, partial dissent.

                             DISSENT UPON DENIAL OF REHEARING

¶ 117       JUSTICE THEIS, dissenting upon denial of rehearing:
¶ 118       I continue to believe that the majority was wrong to reaffirm Hewitt v. Hewitt, 77 Ill. 2d
49 (1979). That case should be overruled, and Brewer should be allowed to pursue her
        restitution claim for the reasons that I stated in my dissent. Supra ¶ 96 (Theis, J., concurring
        in part and dissenting in part, joined by Burke, J.). Further, this court should grant rehearing
        because the majority mischaracterized Brewer’s restitution claim and ignored a key aspect of
        her constitutional challenge.
¶ 119       The majority opinion rejected that challenge, explaining that Hewitt
                 “disallows unmarried cohabitants who live in a marriage-like relationship from
                 accessing, under the guise of an implied contract, the rights and protections specified
                 in the Marriage and Dissolution Act. In other words, individuals can enter into an
                 intimate relationship, but the relationship itself cannot form the basis to bring
                 common-law claims.” Supra ¶ 85.
        According to the majority, “Hewitt did nothing more than effectuate the policy established by
        the legislature to prevent knowingly unmarried cohabitants from evading the statutory
        abolition of common-law marriage *** by employing theories of implied contract to achieve
        the same result that would occur if common-law marriage were recognized.” Supra ¶ 87. The
        majority then concluded that because “marriage is a legal relationship that all individuals
        may or may not enter into, Illinois does not act irrationally or discriminatorily in refusing to
        grant benefits and protections under the Marriage and Dissolution Act to those who do not
        participate in the institution of marriage.” Supra ¶ 87.
¶ 120       That conclusion is suspect for two reasons. First, the majority mischaracterized Brewer’s
        restitution claim. The majority intimated that Brewer makes a claim under the Illinois
        Marriage and Dissolution of Marriage Act. She does not. As I stated in my dissent,
                 “[C]laims like Brewer’s claim do not implicate the Marriage and Dissolution of
                 Marriage Act and, thus, do not undermine the public policy of Illinois, as expressed in
                 the prohibition of common-law marriage, that individuals themselves cannot create
                 marriage-like benefits. See supra ¶ 61. Although the parties had what the majority
                 terms a ‘marriage-like relationship’ (supra ¶ 1), Brewer does not seek ‘marriage-like
                 benefits’ (supra ¶ 61) or ‘marriage-like rights’ (supra ¶ 77) in count III. She simply
                 asks to bring the same common-law claims available to other people.” Supra ¶ 114.



                                                   - 28 -
        Brewer has not employed an implied contract theory to achieve the same result that she
        would obtain under section 503 of the Marriage and Dissolution of Marriage Act (750 ILCS
        5/503 (West 2014)). She has employed an equitable theory to achieve a just result. Claims
        like Brewer’s claim have long been recognized in Illinois. Supra ¶ 113 (Theis, J., concurring
        in part and dissenting in part, joined by Burke, J.).
¶ 121        Second, the majority ignored the key aspect of Brewer’s constitutional challenge. In her
        response brief, Brewer asserted that applying Hewitt to bar her restitution claim would
        violate due process and equal protection because our holding in that case effectively
        penalizes unmarried domestic partners who cohabitate for exercising their right to an intimate
        relationship, as recognized by the United States Supreme Court in Lawrence v. Texas, 539
U.S. 558, 578 (2003). Consequently, Hewitt’s holding is not rationally related to a legitimate
        governmental interest. Brewer added that it would be “particularly irrational” to expand
        Hewitt from its fact context of opposite-sex domestic partners who could have married, but
        chose not to do so, to the fact context here of same-sex domestic partners who could not have
        married. According to Brewer, she and Blumenthal “did not choose not to marry; they were
        barred from it” by a law, like those declared unconstitutional in Obergefell v. Hodges, 576
        U.S. ___, 135 S. Ct. 2584 (2015), that has since been repealed and replaced.
¶ 122        The majority overlooked that point, relying on a false version of history in which all
        Illinoisans could marry as the justification for its application of Hewitt. Of course, it is not
        irrational or discriminatory to deny the protections of the Act’s dissolution provisions to
        persons who never used its marriage provisions. A question remains whether it is irrational
        and discriminatory to deny the protections of the common law to persons who never could
        have used the marriage provisions because of their sexual orientation.
¶ 123        The majority assumed that all domestic partners who cohabitate are the same. They are
        not. Some domestic partners have always enjoyed the right to marry and consequently have
        always had the option of exercising that right and resorting to the Marriage and Dissolution
        of Marriage Act in the event of divorce. Others have not always enjoyed that right and have
        not always been able to resort to the Act. Until Illinois extended the Act to domestic partners
        who enter civil unions in 2010, all domestic partners who cohabitated without marrying did
        so knowingly, but not all of them did so willingly. During the entire 26 years that Brewer and
        Blumenthal were together, marriage was not a legal relationship for them.
¶ 124        In her rehearing petition, Brewer contends that the majority’s adherence to Hewitt
        repeated and compounded unconstitutional discrimination against same-sex domestic
        partners by barring Brewer’s restitution claim simply because she did not do what the law
        prevented her from doing. According to Brewer, “it is irrational to prevent same-sex couples
        from marrying and, at the same time, exclude them from common law property protections
        on the ground that, if they wished to have any property protections, they should have
        married.” Brewer asserts that application of Hewitt to same-sex domestic partners who
        separated before they could legally marry creates “an untenable double bind” because it
        “conditions an important right—the ability to seek an equitable division of property when a
        relationship ends—on marriage, and then applies that restriction even to couples [who] were
        legally barred from marriage during the entire duration of their relationship, and even though
        that legal prohibition has now been ruled unconstitutional by the U.S. Supreme Court.”



                                                   - 29 -
¶ 125       That double bind and its accompanying constitutional issues are a result of the majority’s
        flawed reasoning. The majority stated that Hewitt “did no more than follow the statutory
        provision abolishing common-law marriage, which embodied the public policy of Illinois
        that individuals acting privately by themselves, without the involvement of the State, cannot
        create marriage-like benefits.” Supra ¶ 61. Again, Brewer does not seek marriage-like
        benefits. It defies logic, however, to insist that Brewer could not create marriage-like benefits
        without state involvement when she could not have created a marriage with state
        involvement. Indeed, the state refused to be involved because Illinois did not allow same-sex
        marriage while she and Blumenthal were together. The parties’ relationship may have been
        identical in every essential way to that of a married couple (supra ¶ 63), but those similarities
        did not create a legal marriage.
¶ 126       The problems created by the majority opinion could be easily solved by discarding
        Hewitt as an outmoded and unfair rule for all domestic partners. Short of that, rehearing
        should be allowed to consider not the majority’s version of Brewer’s constitutional
        challenge, but her actual argument that Hewitt’s rule, as applied to same-sex domestic
        partners like herself and Blumenthal, whose relationships ended before they were permitted
        to marry in Illinois, violates due process and equal protection. I dissent from the denial of
        rehearing.
¶ 127       JUSTICE BURKE joins in this dissent upon denial of rehearing.




                                                   - 30 -